Case 07-79129-pwb    Doc 1711    Filed 01/03/19 Entered 01/03/19 15:13:19    Desc Main
                                Document     Page 1 of 4




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 IN RE:                                        CASE NO. 07-79129-BEM

 PIKE NURSERY HOLDINGS LLC, :                  CHAPTER 7

         Debtor.

               ORDER FOR PAYMENT OF UNCLAIMED FUNDS

         On September 19, 2018, the Trustee herein filed a Trustee's Notice of

 Payment into Court and issued a check in the amount of $215.04 (the "Unclaimed

 Funds") to the Clerk, U.S. Bankruptcy Court, for deposit into the Registry of the

  Court on behalf of creditor J&R Nursery LLC ("Claimant").

         On November 20, 2018, Claimant filed a Petition for Payment of Unclaimed

  Funds to collect them. The petition and the documents attached thereto establish that

  Claimant is entitled to the Unclaimed Funds; accordingly, it is hereby




 01330089-1
Case 07-79129-pwb    Doc 1711    Filed 01/03/19 Entered 01/03/19 15:13:19   Desc Main
                                Document     Page 2 of 4



         ORDERED that the Clerk, U.S. Bankruptcy Court, shall issue a check in the

 amount of $215.04 payable to J&R Nursery LLC and shall send said check to

 Claimant, c/o John Rezac, Taylor English Duma LLP, 1600 Parkwood Cir., Suite

 200, Atlanta, GA 30339.

         SO ORDERED, this           day of                   , 20




                           JUDGE, UNITED STATES BANKRUPTCY COURT
                           Th91/4„a




 01330089-1
Case 07-79129-pwb   Doc 1711    Filed 01/03/19 Entered 01/03/19 15:13:19   Desc Main
                               Document     Page 3 of 4



 Prepared By:

 TAYLOR ENGLISH DUMA, LLP


 By:    /s/ John K Rezac
       John K. Rezac
       Georgia Bar No. 601935
 1600 Parkwood Circle, Suite 400
 Atlanta, Georgia 30339

 Main: 770.434.6868
 Fax: 770.434.7376
 jrezac@taylorenglish.corn




  01330089-1
Case 07-79129-pwb    Doc 1711    Filed 01/03/19 Entered 01/03/19 15:13:19   Desc Main
                                Document     Page 4 of 4



 Distribution List

 John Rezac
 TAYLOR ENGLISH DUMA, LLP
 1600 Parkwood Circle, Suite 400
 Atlanta, GA 30339

 Marcus Watson, Trustee
 1969 River Forest Dr.
 Marietta, GA 30068




 01330089-1
